Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 04/09/2019, in which claims 
1-20 are considered below.
                                                    Allowable Subject Matter
Claims 1, 5-8, 10-12, 16-18 and 20 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Gregory Gibson  (Reg. No. 66,314).
The application has been amended as follows: 
1. (Currently Amended)  The enclosure of Claim 20, wherein
said housing includes a base and a plurality of sidewalls coupled to said base, said base and said plurality of sidewalls defining said interior volume.





	2. – 4. (Canceled)  
	5. (Currently Amended)  The enclosure of Claim 20, wherein said power connector protrudes generally upward from said platform 
	6. (Currently Amended)  The enclosure of Claim 5, wherein said plurality of guides extend generally vertically from said platform and are configured to passively position said UAS such that said complementary power connector of said UAS is moved into alignment with said power connector coupled to platform.
Claim 20, wherein each of said plurality of guides extends generally vertically from said platform and is configured to passively guide said landing support of said UAS 
	8. (Currently)  The enclosure of Claim 7, wherein

at least some of said plurality of guides are removably coupled to a top surface of said platform outside of said opening.


	9. (Canceled)  
	10. (Currently Amended)  The enclosure of Claim 20, wherein

each of said plurality of retainers is positioned to contact a respective one of a plurality of propellers of said UAS.
	11. (Currently Amended)  The enclosure of Claim 20, further comprising at least one bumper coupled to said actuator, said at least one bumper positioned under said platform.
	12. (Currently Amended)  The enclosure of Claim 11, wherein said at least one bumper moves via said actuator.
	13. – 15. (Canceled)  
	16. (Currently Amended)  The enclosure of Claim 20, further comprising a biasing member a raised position when said platform is in a lowered position.
	17. (Currently Amended)  The enclosure of Claim 20, further comprising an enclosure controller adapted to interface with said actuator and to selectively drive said actuator in said first and said second directions.
	18. (Original)  The enclosure of Claim 17, further comprising:
a vehicle bracket comprising a base; and wherein
said enclosure is mounted to a first side of said base; and
said enclosure controller is mounted to a second side of said base opposite said enclosure.
	19. (Canceled).
	20. (Original)  An enclosure for an unmanned aerial system (UAS), said enclosure comprising:
a housing defining an interior volume;
an actuator mounted within said interior volume;
a platform coupled to said actuator and configured to move generally vertically within said interior volume under control of said actuator, said platform defining an opening therethrough and a generally uniform gap around a perimeter of said platform between said platform and said housing, said opening and said gap facilitating the passage of air by said platform;
first and second non-metallic lids movable between open and closed positions under control of said actuator, each of said first and said second lids being pivotably coupled between said housing and said platform via a multi-segment linkage; 
a plurality of airflow management vents formed in said housing;
a plurality of guides coupled to said platform and being configured to slidably engage respective landing supports of said UAS and to guide each of said landing supports along a plurality of directions into a predetermined position on said platform between an inside apex of said guide and said opening;
a plurality of retainers mounted on an inside surface of each of said first and said second lids, each of said retainers being positioned to urge said UAS toward said platform when said lid is in said closed position;
a power connector coupled to said platform and configured to engage a complementary power connector on said UAS; and wherein
driving said actuator in a first direction raises said platform and opens said first and said second lids;
driving said actuator in a second direction opposite said first direction lowers said platform and closes said first and said second lids;
each of said multi-segment linkages comprises a first segment affixed to said platform and extending generally upward therefrom to define a first connection point, a second segment affixed to a respective one of said first and said second lids and extending away from said respective lid to define a second connection point, and a third segment pivotably coupled between said first connection point and said second connection point; and
said multi-segment linkage of said first lid further comprises a mechanical feature formed in at least one of said first connection point and said second connection point such that said first lid opens slower than said second lid.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “An enclosure for an unmanned aerial system (UAS) comprising a housing defining an interior volume; an actuator mounted within said interior volume; a platform coupled to said actuator and configured to move generally vertically within said interior volume under control of said actuator, said platform defining an opening therethrough and a generally uniform gap around a perimeter of said platform between said platform and said housing, said opening and said gap facilitating the passage of air by said platform; first and second non-metallic lids movable between open and closed positions under control of said actuator, each of said first and said second lids being pivotably coupled between said housing and said platform via a multi-segment linkage; a plurality of airflow management vents formed in said housing; a plurality of guides coupled to said platform and being configured to slidably engage respective landing supports of said UAS and to guide each of said landing supports along a plurality of directions into a predetermined position on said platform between an inside apex of said guide and said opening; a plurality of retainers mounted on an inside surface of each of said first and said second lids, each of said retainers being positioned to urge said UAS toward said platform when said lid is in said closed position; a power connector coupled to said platform and configured to engage a complementary power connector on said UAS; and wherein driving said actuator in a first direction raises said platform and opens said first and said second lids; driving said actuator in a second direction opposite said first direction lowers said platform and closes said first and said second lids; each of said multi-segment linkages comprises a first segment affixed to said platform and extending generally upward therefrom to define a first connection point, a second segment affixed to a respective one of said first and said second lids and extending away from said respective lid to define a second connection point, and a third segment pivotably coupled between said first connection point and said second connection point; and said multi-segment linkage of said first lid further comprises a mechanical feature formed in at least one of said first connection point and said second connection point such that said first lid opens slower than said second lid.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642